        Case 5:17-cv-07076-SVK Document 168 Filed 08/31/20 Page 1 of 4



 1   DANIEL A. PLATT (SBN 132665)
     dplatt@loeb.com
 2   ARTHUR FELS (SBN 294802)
     afels@loeb.com
 3   LOEB & LOEB LLP
     10100 Santa Monica Blvd., Suite 2200
 4   Los Angeles, CA 90067
     Telephone: 310.282.2000
 5   Facsimile: 310.282.2200
 6   Attorneys for Defendant EMPLOYEE
     BENEFIT MANAGEMENT SERVICES, LLC
 7   (misdenominated as Employee Benefit
     Management Services, Inc.)
 8
 9                                  UNITED STATES DISTRICT COURT
10                  NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
11   MONTEREY PENINSULA                            Case No. 5:17-cv-07076-SVK
     HORTICULTURE, INC. dba ROCKET
12   FARMS and MONTEREY PENINSULA                  EBMS’S SEPARATE STATUS
     HORTICULTURE, INC. / STEVEN                   REPORT REGARDING MEDIATION
13   ROBERTS ORIGINAL DESSERTS, LLC,
     EMPLOYEE BENEFIT PLAN,                        Re: Dkt. No. 165
14
                      Plaintiffs,                  Judge:   Hon. Mag. Susan Van Keulen
15
              v.
16
     EMPLOYEE BENEFIT MANAGEMENT                   Case No. 5:20-cv-01660-NC
17   SERVICES, INC.,
                                                   EBMS’S STATUS REPORT
18                    Defendant.                   REGARDING MEDIATION
19                                                 Re: Dkt. No. 22
20                                                 Judge:   Hon. Mag. Nathanael M. Cousins
     EMPLOYEE BENEFIT MANAGEMENT
21   SERVICES, INC.,
22                    Counter-Claimant,
23            v.
24   MONTEREY PENINSULA
     HORTICULTURE, INC. DBA ROCKET
25   FARMS AND MONTEREY PENINSULA
     HORTICULTURE, INC. / STEVEN
26   ROBERTS ORIGINAL DESSERTS, LLC,
     EMPLOYEE BENEFIT PLAN,
27
                      Counter-Defendants.
28

     19425599.2            SEPARATE STATUS REPORT OF EBMS REGARDING MEDIATION
     231426-10003
        Case 5:17-cv-07076-SVK Document 168 Filed 08/31/20 Page 2 of 4



 1            Pursuant to the Court’s order, Employee Benefit Management Services, LLC
 2   (“EBMS”) submits this status report regarding mediation. EBMS objected to the status
 3   report proposed by the other parties because it contained irrelevant partial truths about
 4   scheduling the mediation in an attempt to make it appear that EBMS is not participating in
 5   scheduling in good faith. It is not true or accurate. EBMS did not consent to filing the
 6   joint status report.
 7            On August 11, 2020, counsel for Alliant Insurance Service (“Alliant”) emailed all
 8   parties reminding them of the Court’s order to complete mediation by August 31, 2020.
 9   Counsel for Monterey Peninsula Horticulture, Inc. and Monterey Peninsula Horticulture,
10   Inc./Steven Roberts Original Desserts, LLC (together, “MPH”) emailed Mr. George
11   Wailes, the mediator, who responded with availability on August 25, 27, and 31. Counsel
12   for Alliant replied that August 31 was acceptable to Alliant. EBMS was not available on
13   August 31, and suggested either September 7 or 8. Five days later, counsel for MPH
14   announced he was not available the week of September 7, but could attend a mediation the
15   following week. On August 21, 2020, counsel for Alliant stated he was available the
16   week of September 14, but would need to confer with his client. On August 24, counsel
17   MPH advised that he would also have to check with his client regarding the week of
18   September 14. Several hours later, counsel for Advanced Medical Pricing Solutions and
19   Claims Delegate Services (together “AMPS/CDS”) indicated her preference for the week
20   of September 21.
21            On Friday August 28, 2020, counsel for MPH emailed counsel for EBMS
22   demanding an acceptable date the week of September 14 before the end of the day.
23   Counsel for MPH falsely stated in his email that the only day suggested by EBMS had
24   been September 7. EBMS replied that it was checking with its client, who was on
25   vacation at the time. Mr. Wailes also responded that he was available on September 15
26   and 17 only. On August 31, 2020, EBMS selected September 15. EBMS remains ready,
27   ////
28   ////
                                                    2
     19425599.2              STATUS REPORT OF EBMS REGARDING MEDIATION
     231426-10003
        Case 5:17-cv-07076-SVK Document 168 Filed 08/31/20 Page 3 of 4



 1   willing and able to participate in scheduling and attending the mediation in good faith.
 2
 3
     Dated: August 31, 2020                                  LOEB & LOEB LLP
 4
 5
                                                      By: /s/ Arthur Fels
 6                                                          DANIEL A. PLATT
 7                                                            ARTHUR FELS
                                                               Attorneys for
 8                                                 EMPLOYEE BENEFIT MANAGEMENT
                                                             SERVICES, LLC
 9                                                  (misdenominated as Employee Benefit
10                                                       Management Services, Inc.)

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
     19425599.2             STATUS REPORT OF EBMS REGARDING MEDIATION
     231426-10003
                                        Case 5:17-cv-07076-SVK Document 168 Filed 08/31/20 Page 4 of 4



                                  1                                     PROOF OF SERVICE
                                  2          I, Jaston Archie, the undersigned, declare that:
                                  3          I am employed in the County of Los Angeles, State of California, over the age of
                                  4   18, and not a party to this cause. My business address is 10100 Santa Monica Blvd., Suite

                                  5   2200, Los Angeles, CA 90067.

                                  6          On August 31, 2020, I caused to be served a true copy of the foregoing

                                  7          1.     EBMS’S SEPARATE STATUS REPORT REGARDING
                                  8   MEDIATION;
                                  9          2.     EBMS’S STATUS REPORT REGARDING MEDIATION on the parties
                            10        in this cause as follows:
                                              (VIA EMAIL) by transmitting the above-referenced document to the email
                            11
                                       address set forth below.
                            12
                            13         Kennady Leavitt Owensby PC                     Anton C. Gerschler
                                       Curtis S. Leavit                               6824 Embarcadero Lane
                            14         Lance M. Martin                                Carlsbad, CA 92011
                                       621 Capitol Mall, Suite 2500                   (760) 814-2189 Office Phone
                            15         Sacramento, CA 95814                           (760) 814-2470 Fax
                                       Telephone: 916-732-3060                        (619) 507-9411 Cell Phone
                            16         cleavitt@kennadayleavitt.com                   Anton@GerschlerLaw.com
                                       lmartin@kennadayleavitt.com                    Karen@Gerschlerlaw.com
                            17
                                       Heidi C. Quan
                            18         Murchison And Cummings
                                       Embarcadero Center West
                            19         275 Battery Street, Suite 850
                                       San Francisco, California 94111
                            20         Phone: (415) 524-4300
                                       Fax: (415) 391-2058
                            21         HQuan@murchisonlaw.com
                            22               I certify that I am employed in the office of a member of the bar of this court at
                            23        whose direction the service was made.
                            24               I declare under penalty of perjury under the laws of the State of California that the
                            25        foregoing is true and correct.
                            26               Executed on August 31, 2020, at Los Angeles, California.
                            27
                            28
                                                                                Jaston Archie

      Loeb & Loeb
A Limited Liability Partnership
    Including Professional
         Corporations
                                                                           PROOF OF SERVICE
